Case 19-11095-CSS   Doc 124   Filed 07/23/19   Page 1 of 29
                                Case 19-11095-CSS                     Doc 124            Filed 07/23/19               Page 2 of 29



In re : JRV Group USA LP                                                                                          Case No. 19-11095
                     Debtor                                                                            Reporting Period: ___ 6/1/19-6/30/19
                                    SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS
Amounts reported should be per the debtor's books, not the bank statement. The beginning cash should be the ending cash from the prior month or, if this is the
first report, the amount should be the balance on the date the petition was filed. The amounts reported in the "CURRENT MONTH - ACTUAL" column must
equal the sum of the four bank account columns. The amounts reported in the "PROJECTED" columns should be taken from the SMALL BUSINESS INITIAL
REPORT (FORM IR-1) . Attach copies of the bank statements and the cash disbursements journal. The total disbursements listed in the disbursements journal
must equal the total disbursements reported on this page. A bank reconciliation must be attached for each account. [See MOR-1 (CON'T)]

                                                  BANK ACCOUNTS                             CURRENT MONTH                   CUMULATIVE FILING TO DATE
                                        OPER.     PAYROLL       TAX       OTHER          ACTUAL            PROJECTED              ACTUAL           PROJECTED

CASH BEGINNING OF MONTH


RECEIPTS
CASH SALES
ACCOUNTS RECEIVABLE                                  This form is not used. Please refer to Exhibit "A" instead.
LOANS AND ADVANCES
SALE OF ASSETS
OTHER (ATTACH LIST)
TRANSFERS (FROM DIP ACCTS)


  TOTAL RECEIPTS


DISBURSEMENTS
NET PAYROLL
PAYROLL TAXES
SALES, USE, & OTHER TAXES
INVENTORY PURCHASES
SECURED/ RENTAL/ LEASES
INSURANCE
ADMINISTRATIVE
SELLING
OTHER (ATTACH LIST)


OWNER DRAW *
TRANSFERS (TO DIP ACCTS)


PROFESSIONAL FEES
U.S. TRUSTEE QUARTERLY FEES
COURT COSTS
TOTAL DISBURSEMENTS


NET CASH FLOW
(RECEIPTS LESS DISBURSEMENTS)



CASH - END OF MONTH
* COMPENSATION TO SOLE PROPRIETORS FOR SERVICES RENDERED TO BANKRUPTCY ESTATE


                                                      THE FOLLOWING SECTION MUST BE COMPLETED
DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL COLUMN)
TOTAL DISBURSEMENTS                                                                                                                            $
  LESS: TRANSFERS TO DEBTOR IN POSSESSION ACCOUNTS                                                                                             $
  PLUS: ESTATE DISBURSEMENTS MADE BY OUTSIDE SOURCES (i.e. from escrow accounts)                                                               $
TOTAL DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES                                                                                $




                                                                                                                                                         FORM MOR-1
                                                                             2 of 29                                                                          (04/07)
                            Case 19-11095-CSS                             Doc 124                Filed 07/23/19                    Page 3 of 29



In re : JRV Group USA LP                                                                                               Case No.   19-11095
                   Debtor                                                                                                         Reporting Per6/1/19-6/30/19

                                                                  BANK RECONCILIATIONS
                                                                    Continuation Sheet for MOR-1
                     A bank reconciliation must be included for each bank account. The debtor's bank reconciliation may be substituted for this page.

                                                         Operating                            Payroll                          Tax                              Other

BALANCE PER BOOKS

BANK BALANCE
                                                                 This form is not used. Please refer to Exhibit "B" instead.
(+) DEPOSITS IN TRANSIT (ATTACH LIST)
(-) OUTSTANDING CHECKS (ATTACH LIST)
OTHER (ATTACH EXPLANATION)
ADJUSTED BANK BALANCE *
* Adjusted bank balance must equal
   balance per books


DEPOSITS IN TRANSIT                                  Date           Amount            Date           Amount            Date          Amount             Date            Amount




CHECKS OUTSTANDING                                  Ck. #           Amount            Ch. #          Amount           Ck. #          Amount             Ck. #           Amount




OTHER




                                                                                                                                                                           FORM MOR-1a
                                                                                   3 of 29                                                                                       (04/07)
                Case 19-11095-CSS                        Doc 124               Filed 07/23/19                    Page 4 of 29



        In re : JRV Group USA LP                                                                             Case No. 19-11095
                            Debtor                                                                  Reporting Period: 6/1/19-6/30/19

                                     SCHEDULE OF PROFESSIONAL FEES AND EXPENSES PAID
                               This schedule is to include all retained professional payments from case inception to current month

                          Amount                                   Check                        Amount Paid                              Year-To-Date
Payee   Period Covered   Approved             Payor            Number    Date               Fees       Expenses                      Fees          Expenses



                   No professional fees were paid during the Reporting Period.




                                                                                                                                                     FORM MOR-1b
                                                                 4 of 29                                                                                   (04/07)
                           Case 19-11095-CSS                     Doc 124          Filed 07/23/19             Page 5 of 29



In re : JRV Group USA LP                                                                            Case No. 19-11095
                    Debtor                                                                  Reporting Period.:    6/1/19-6/30/19

                                               STATEMENT OF OPERATIONS
                                                           (Income Statement)

The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting recognizes revenue when it is
realized and expenses when they are incurred, regardless of when cash is actually received or paid.

                                                                                                                      Cumulative
REVENUES                                                                            Month                            Filing to Date
Gross Revenues
Less: Returns and Allowances
Net Revenue
COST OF GOODS SOLD
Beginning Inventory

Add: Purchases         This form is not used. Please refer to Exhibit "E" instead.
Add: Cost of Labor
Add: Other Costs (attach schedule)
Less: Ending Inventory
Cost of Goods Sold
Gross Profit
OPERATING EXPENSES
Advertising
Auto and Truck Expense
Bad Debts
Contributions
Employee Benefits Programs
Insider Compensation*
Insurance
Management Fees/Bonuses
Office Expense
Pension & Profit-Sharing Plans
Repairs and Maintenance
Rent and Lease Expense
Salaries/Commissions/Fees
Supplies
Taxes - Payroll
Taxes - Real Estate
Taxes - Other
Travel and Entertainment
Utilities
Other (attach schedule)
Total Operating Expenses Before Depreciation
Depreciation/Depletion/Amortization
Net Profit (Loss) Before Other Income & Expenses
OTHER INCOME AND EXPENSES
Other Income (attach schedule)
Interest Expense
Other Expense (attach schedule)
Net Profit (Loss) Before Reorganization Items
REORGANIZATION ITEMS
Professional Fees
U. S. Trustee Quarterly Fees
Interest Earned on Accumulated Cash from Chapter 11 (see continuation sheet)
Gain (Loss) from Sale of Equipment
Other Reorganization Expenses (attach schedule)
Total Reorganization Expenses
Income Taxes
Net Profit (Loss)

*"Insider" is defined in 11 U.S.C. Section 101(31).


                                                                                                                                      FORM MOR-2
                                                                       5 of 29                                                             (04/07)
                                      Case 19-11095-CSS                                  Doc 124                 Filed 07/23/19                        Page 6 of 29



In re : JRV Group USA LP                                                                                                                 Case No. 19-11095
                                           Debtor                                                                                 Reporting Period: 6/1/19-6/30/19

                                                                                      BALANCE SHEET

The Balance Sheet is to be completed on an accrual basis only. Pre-petition liabilities must be classified separately from postpetition obligations.

                                                                                                        BOOK VALUE AT END OF                               BOOK VALUE ON
                                         ASSETS                                                      CURRENT REPORTING MONTH                               PETITION DATE
CURRENT ASSETS
Unrestricted Cash and Equivalents
Restricted Cash and Cash Equivalents (see continuation sheet)
Accounts Receivable (Net)
Notes Receivable                                       This                   form is not used. Please refer to Exhibit "F" instead.
Inventories
Prepaid Expenses
Professional Retainers
Other Current Assets (attach schedule)
TOTAL CURRENT ASSETS
PROPERTY AND EQUIPMENT
Real Property and Improvements
Machinery and Equipment
Furniture, Fixtures and Office Equipment
Leasehold Improvements
Vehicles
Less Accumulated Depreciation
TOTAL PROPERTY & EQUIPMENT
OTHER ASSETS
Loans to Insiders*
Other Assets (attach schedule)
TOTAL OTHER ASSETS

TOTAL ASSETS


                 LIABILITIES AND OWNER EQUITY
LIABILITIES NOT SUBJECT TO COMPROMISE (Postpetition)
Accounts Payable
Taxes Payable (refer to FORM MOR-4)
Wages Payable
Notes Payable
Rent / Leases - Building/Equipment
Secured Debt / Adequate Protection Payments
Professional Fees
Amounts Due to Insiders*
Other Postpetition Liabilities (attach schedule)
TOTAL POSTPETITION LIABILITIES
LIABILITIES SUBJECT TO COMPROMISE (Pre-Petition)
Secured Debt
Priority Debt
Unsecured Debt
TOTAL PRE-PETITION LIABILITIES

TOTAL LIABILITIES
OWNER EQUITY
Capital Stock
Additional Paid-In Capital
Partners' Capital Account
Owner's Equity Account
Retained Earnings - Pre-Petition
Retained Earnings - Postpetition
Adjustments to Owner Equity (attach schedule)
Postpetition Contributions (Distributions) (Draws) (attach schedule)
NET OWNER EQUITY

TOTAL LIABILITIES AND OWNERS' EQUITY

*"Insider" is defined in 11 U.S.C. Section 101(31).




                                                                                                                                                                           FORM MOR-3
                                                                                                  6 of 29                                                                       (04/07)
                             Case 19-11095-CSS                         Doc 124            Filed 07/23/19             Page 7 of 29



In re : JRV Group USA LP                                                                                         Case No. 19-11095
                  Debtor                                                                                   Reporting Period 6/1/19-6/30/19

                                                      STATUS OF POSTPETITION TAXES

The beginning tax liability should be the ending liability from the prior month or, if this is the first report, the amount should be zero.
Attach photocopies of IRS Form 6123 or payment receipt to verify payment or deposit of federal payroll taxes.
Attach photocopies of any tax returns filed during the reporting period.

                                                      Beginning          Amount                                                                   Ending
                                                        Tax             Withheld or           Amount            Date           Check No.            Tax
                                                      Liability          Accrued               Paid             Paid            or EFT            Liability
Federal
Withholding                                                        0 $        38,403.33   $    38,403.33 6/14 & 6/27/2019E-Check 121/132 $                -
FICA-Employee                                                      0
FICA-Employer                                                      0
Unemployment                                                       0 $              -     $          -     6/14 & 6/27/2019E-Check 121/132 $              -
Income                                                             0
Other:_________________
  Total Federal Taxes                                              0 $        38,403.33   $    38,403.33                                      $           -
State and Local
Withholding                                                        0   $       5,832.32   $     5,832.32 6/14 & 6/27/2019E-Check 121/132 $                -
Sales                                                              0
Excise                                                             0
Unemployment                                                       0   $       1,538.86   $     1,538.86 6/14 & 6/27/2019E-Check 121/132 $                -
Real Property                                                      0
Personal Property                                                  0
Other:_________________                                            0
  Total State and Local                                            0   $       7,371.18   $     7,371.18                                      $           -
Total Taxes                                                        0   $      45,774.51   $    45,774.51                                      $           -

(a) - Debtor has provided the above noted payroll tax withholding amounts to its payroll provider, The Platinum Group ("TPG"). Note: the Debtor has
received IRS notices regarding certain withholdings that have not been received by the IRS. The debtor is currently clarifying the status with TPG.

                                             SUMMARY OF UNPAID POSTPETITION DEBTS

Attach aged listing of accounts payable.

                                                                                             Number of Days Past Due
                                                   Current             0-30               31-60         61-90               Over 90           Total
Accounts Payable
Wages Payable
Taxes Payable
Rent/Leases-Building (a)                                                   $10,428.97                                                             $10,428.97
Rent/Leases-Equipment
Secured Debt/Adequate Protection Payments
Professional Fees
Amounts Due to Insiders*
Other: 401K Employer Match (b)                                              $1,920.96                                                              $1,920.96
Total Postpetition Debts                                                   $12,349.93                                                             $12,349.93

Explain how and when the Debtor intends to pay any past-due postpetition debts.
(a) Reflects unpaid rent at Jasmine facility for the period May 14-31, 2019; amount will be stipulated and offset in
full against security deposit held by landlord.

(b) Total amount paid in full on July 12, 2019.




*"Insider" is defined in 11 U.S.C. Section 101(31).




                                                                              7 of 29
                         Case 19-11095-CSS                  Doc 124         Filed 07/23/19     Page 8 of 29



In re : JRV Group USA LP                                                                                Case No. 19-11095
                 Debtor                                                                           Reporting Period: 6/1/19-6/30/19



                       ACCOUNTS RECEIVABLE RECONCILIATION AND AGING


Accounts Receivable Reconciliation                                                                       Amount
Total Accounts Receivable at the beginning of the reporting period                                 $2,826,601 NOTE A
+ Amounts billed during the period                                                                           0
- Amounts collected during the period                                                                        0
Total Accounts Receivable at the end of the reporting period                                       $2,826,601

Accounts Receivable Aging                                                                                    Amount
0 - 30 days old
31 - 60 days old
61 - 90 days old
91+ days old                                                                                       $2,826,601
Total Accounts Receivable                                                                          $2,826,601
Amount considered uncollectible (Bad Debt)                                                            TBD
Accounts Receivable (Net)                                                                             TBD

NOTE A: The Debtor is investigating its intercompany receivables and payables between itself and affiliates.
The amount shown above is from the Debtor’s records and is unverified.

                                               DEBTOR QUESTIONNAIRE

Must be completed each month                                                                      Yes              No
1. Have any assets been sold or transferred outside the normal course of business
   this reporting period? If yes, provide an explanation below.
                                                                                                                         √
2. Have any funds been disbursed from any account other than a debtor in possession
   account this reporting period? If yes, provide an explanation below.
                                                                                                                         √
3. Have all postpetition tax returns been timely filed? If no, provide an explanation
   below.
                                                                                                         √
4. Are workers compensation, general liability and other necessary insurance
   coverages in effect? If no, provide an explanation below.
                                                                                                         √
5. Has any bank account been opened during the reporting period? If yes, provide
   documentation identifying the opened account(s). If an investment account has been opened                             √
   provide the required documentation pursuant to the Delaware Local Rule 4001-3.




                                                                 8 of 29
                                                                           Case 19-11095-CSS                                  Doc 124                   Filed 07/23/19                         Page 9 of 29



In re : JRV Group USA LP                                                                                          EXHIBIT A Page 1 of 2 In Lieu of MOR-1                                                                       Case No. __ 19-11095
            Debtor
                                                                                            CASH FLOW PROJECTIONS FOR THE 12 MONTH PERIOD: 5-14-19 through 8-31-19


                                            Budget           Actual         Budget           Actual         Budget          Budget           Budget
                                            Month           Month           Month           Month           Month           Month            Month            Month            Month            Month            Month            Month           Month           Month         Total
                                           5/31/2019       5/31/2019       6/30/2019       6/30/2019       7/31/2019       8/31/2019        9/30/2019       10/31/2019       11/30/2019       12/31/2019       1/31/2020        2/29/2020       3/31/2020       4/30/2020

Cash Beginning of Month                                0               0               0    1,579,388                  0               0        770,931        770,931          770,931          770,931          770,931          770,931         770,931         770,931              0

RECEIPTS
  CASH SALES                                                                                                                                                                                                                                                                            0
  ACCOUNTS RECEIVABLE                                                                                                                                                                                                                                                                   0
  LOANS AND ADVANCES                       1,037,401        1,631,119       2,163,828                  0       77,474                                                                                                                                                           3,278,702
  SALE OF ASSETS                                                                                            1,131,900       2,298,100                                                                                                                                           3,430,000
  OTHER (ATTACH LIST)                                                                                                                                                                                                                                                                   0
  -Transfer of Cash Balances- Pre-petition                     98,692
    TOTAL RECEIPTS                         1,037,401        1,729,811       2,163,828                  0    1,209,374       2,298,100                   0                0                0                0               0                0               0               0   6,708,702

DISBURSEMENTS
  NET PAYROLL                                   89,444         60,399         209,486         182,726         209,486         331,716                                                                                                                                             840,133
  PAYROLL TAXES                                                                                                                                                                                                                                                                         0
  SALES, USE, AND OTHER TAXES                                                                       508         2,500          31,259                                                                                                                                              33,759
  INVENTORY PURCHASES                                                                                                                                                                                                                                                                   0
  SECURED/ RENTAL/ LEASES                       17,492                        108,826          81,734         105,326         105,326                                                                                                                                             336,970
  INSURANCE                                                                     1,100                          50,000          80,000                                                                                                                                             131,100
  ADMINISTRATIVE & SELLING                                                                                                                                                                                                                                                              0
  OTHER (ATTACH LIST)                          928,747         90,024       1,121,915         128,964         149,561         261,368                   0                0                0                0               0                0               0               0   2,461,592
                                                                                                                                                                                                                                                                                        0
   PROFESSIONAL FEES                                                          722,500         (a)             642,500         667,500                                                                                                                                           2,032,500
   U.S. TRUSTEE FEES                             1,717                 0            0                  0       50,000          50,000                   0                                                                                                                         101,717
   COURT COSTS                                                                                                                                                                                                                                                                          0
   TOTAL DISBURSEMENTS                       1,037,401        150,423       2,163,828         393,931       1,209,374       1,527,169                   0                0                0                0               0                0               0               0   5,937,771

NET CASH FLOW                                          0    1,579,388                  0     -393,931                  0      770,931                   0                0                0                0               0                0               0               0    770,931
(RECEIPTS LESS DISBURSEMENTS)

Cash End of Month                                      0    1,579,388                  0    1,185,457                  0      770,931           770,931        770,931          770,931          770,931          770,931          770,931         770,931         770,931       770,931

(a) - $694,980 of budgeted professional fees have been transferred to the Professional Fees acccount as noted on Exhibit B (page 2 of 4).




                                                                                                                                           9 of 29
                                                                            Case 19-11095-CSS                                     Doc 124                    Filed 07/23/19                   Page 10 of 29



In re : JRV Group USA LP                                                                                                                     EXHIBIT A Page 2 of 2 In Lieu of MOR-1                                            Case No. _ 19-11095
               Debtor
                                                                                                 CASH FLOW PROJECTIONS FOR THE 12 MONTH PERIOD: 5-14-19 through 8-31-19


                                                                                   Budget         Actual      Budget        Actual       Budget          Budget
                                                                                    Month         Month        Month        Month         Month           Month       Month       Month      Month      Month        Month        Month       Month        Month     Total
                                                                                  5/31/2019     5/31/2019    6/30/2019    6/30/2019     7/31/2019       8/31/2019   9/30/2019   10/31/2019 11/30/2019 12/31/2019   1/31/2020    2/29/2020   3/31/2020    4/30/2020


OTHER DISBURSEMENTS
  Utilities Deposit (a)                                                                    0                     34,985       (a)                0              0                                                                                                       34,985
  Security                                                                            63,504        65,016       84,672       63,504        56,730         56,730                                                                                                      261,636
  Contingency                                                                         25,000                     25,000           380       25,000         25,000                                                                                                      100,000
  Repurchase Costs                                                                   790,000                    790,000                          0              0                                                                                                    1,580,000
  Scrap Costs                                                                         11,000         1,578       10,000       18,202         5,000          5,000                                                                                                       31,000
  Tax Return Preparation                                                                                         25,000                          0         25,000                                                                                                       50,000
  Adequate Assurance / Interest Payments (Pre-Petition Loans)                         28,854        23,077       28,525       31,242        29,476         29,476                                                                                                      116,330
  Adequate Assurance / Interest Payments (Net DIP Borrowings)                          5,389                     26,234       14,385        28,355         22,662                                                                                                       82,640
  401k Wind-down                                                                                                  2,500                          0          2,500                                                                                                        5,000
  Facilities Clean-up: Product, Waste & Other                                                                    90,000           882            0         90,000                                                                                                      180,000
  Other Reimbursable Costs                                                              5,000          354        5,000           369        5,000          5,000                                                                                                       20,000
                                                                                                                                                                                                                                                                             0
   (a) - Pursuant to the court approved Utility Order, $9,870 has been transferred to the utility escrow account as noted on Exhibit B (page 3 of 4).                                                                                                                        0
                                                                                                                                                                                                                                                                             0
                                                                                                                                                                                                                                                                             0
                                                                                                                                                                                                                                                                             0
                                                                                                                                                                                                                                                                             0
                                                                                                                                                                                                                                                                             0
                                                                                                                                                                                                                                                                             0

   TOTAL DISBURSEMENTS                                                               928,747        90,024    1,121,915      128,964      149,561         261,368           0           0           0          0           0            0            0           0   2,461,592




                                                                                                                                             10 of 29
      Case
JRV Group      19-11095-CSS Doc 124
          USA LP                                         Filed 07/23/19    Page 11 of 29
Bank Reconciliation - East West Bank Operating Account      3356
06.30.19
                             EXHIBIT B Page 1 of 4

Bank Balance 06.30.19                                       480,416.50

Outstanding Checks



Adjusted Balance 06.30.19                                                 480,416.50


General Ledger Balance 06.30.19                             480,416.50

Adjustments

                                                                   0.00
Adjustments                                                        0.00

Ending Adjusted General Ledger Balance 06.30.19                           480,416.50 NOTE A

NOTE A: Excludes petty cash of $190.74




                                              11 of 29
JRV GroupCase
         USA LP 19-11095-CSS                 Doc 124 Filed        07/23/19     Page 12 of 29
Bank Reconciliation - East West Bank Professional Fees Account      3363
06.30.19
                            EXHIBIT B Page 2 of 4

Bank Balance 06.30.19                                        694,980.00

Outstanding Checks



Adjusted Balance 06.30.19                                                  694,980.00


General Ledger Balance 06.30.19                              694,980.00

Adjustments

                                                                   0.00
Adjustments                                                        0.00

Ending Adjusted General Ledger Balance 06.30.19                            694,980.00




                                                  12 of 29
JRV GroupCase
         USA LP 19-11095-CSS                  Doc 124        Filed 07/23/19     Page 13 of 29
Bank Reconciliation - East West Bank Utility Account         3377
06.30.19
                            EXHIBIT B Page 3 of 4

Bank Balance 06.30.19                                               9,870.00

Outstanding Checks



Adjusted Balance 06.30.19                                                      9,870.00


General Ledger Balance 06.30.19                                     9,870.00

Adjustments

                                                                        0.00
Adjustments                                                             0.00

Ending Adjusted General Ledger Balance 06.30.19                                9,870.00




                                                  13 of 29
JRV GroupCase
         USA LP 19-11095-CSS                Doc    124        Filed 07/23/19   Page 14 of 29
Bank Reconciliation - East West Bank Tax Account         3370
06.30.19
                            EXHIBIT B Page 4 of 4

Bank Balance 06.30.19                                              0.00

Outstanding Checks



Adjusted Balance 06.30.19                                                       0.00


General Ledger Balance 06.30.19                                    0.00

Adjustments

                                                                   0.00
Adjustments                                                        0.00

Ending Adjusted General Ledger Balance 06.30.19                                 0.00




                                                   14 of 29
       Case 19-11095-CSS   Doc 124      Filed 07/23/19   Page 15 of 29




EXHIBIT C Page 1 of 12




                             15 of 29
Case 19-11095-CSS   Doc 124      Filed 07/23/19   Page 16 of 29




         EXHIBIT C Page 2 of 12




                      16 of 29
Case 19-11095-CSS   Doc 124      Filed 07/23/19   Page 17 of 29




         EXHIBIT C Page 3 of 12




                      17 of 29
Case 19-11095-CSS   Doc 124      Filed 07/23/19   Page 18 of 29

   EXHIBIT C Page 4 of 12




                      18 of 29
Case 19-11095-CSS   Doc 124      Filed 07/23/19   Page 19 of 29


EXHIBIT C Page 5 of 12




                      19 of 29
       Case 19-11095-CSS   Doc 124      Filed 07/23/19   Page 20 of 29




EXHIBIT C Page 6 of 12




                             20 of 29
Case 19-11095-CSS   Doc 124      Filed 07/23/19   Page 21 of 29




           EXHIBIT C Page 7 of 12




                      21 of 29
Case 19-11095-CSS   Doc 124      Filed 07/23/19   Page 22 of 29


EXHIBIT C Page 8 of 12




                      22 of 29
      Case 19-11095-CSS   Doc 124   Filed 07/23/19   Page 23 of 29




EXHIBIT C Page 9 of 12




                            23 of 29
Case 19-11095-CSS   Doc 124      Filed 07/23/19   Page 24 of 29


EXHIBIT C Page 10 of 12




                      24 of 29
     Case 19-11095-CSS    Doc 124      Filed 07/23/19   Page 25 of 29




EXHIBIT C Page 11 of 12




                            25 of 29
Case 19-11095-CSS   Doc 124      Filed 07/23/19   Page 26 of 29


EXHIBIT C Page 12 of 12




                      26 of 29
                        Case 19-11095-CSS           Doc 124           Filed 07/23/19     Page 27 of 29


JRV Group USA LP                                                        Case No. 19-11095
Cash Disbursement Journal                                      Reporting Period: 6/1/19-6/30/19
                        EXHIBIT D Page 1 of 1


Account      Date           Party                                Amount             Category
Operating        6/3/2019   Corner Flag LLC                       $      4,008.47   Interest Payments (Pre-Petition Loans)
Operating        6/3/2019   Corner Flag LLC                       $      1,471.93   Interest Payments (Net DIP Borrowings)
Operating        6/3/2019   Frontier Communication                $      1,306.46   Rent & Utilities
Operating        6/3/2019   Spectrum/Time Warner Cable            $      1,225.19   Rent & Utilities
Operating        6/3/2019   Vogel Engineers, Inc.                 $     30,714.79   Rent & Utilities
Operating        6/3/2019   Vogel Family Properties, LLC          $     24,088.20   Rent & Utilities
Operating        6/3/2019   Pro Enterprise LLC                    $     17,438.00   Rent & Utilities
Operating        6/5/2019   Broadvoice                            $        644.76   Rent & Utilities
Operating        6/5/2019   Uline                                 $      2,634.63   Additional Equipment
Operating        6/5/2019   5 Star Janitorial                     $        500.00   Rent & Utilities
Operating        6/5/2019   Motway, Inc.                          $        929.00   Additional Equipment
Operating        6/5/2019   Motway, Inc.                          $      1,689.00   Additional Equipment
Operating        6/5/2019   California Choice                     $     17,179.76   Benefits
Operating       6/10/2019   Knowles Security, Inc.                $     21,168.00   Security
Operating       6/10/2019   Snap-on Tools                         $      8,828.59   Additional Equipment
Operating       6/10/2019   Juan Antonio Gonzalez                 $      3,656.53   Rent & Utilities
Operating       6/10/2019   Henry Cruz                            $        302.71   Other Reimbursable Costs
Tax             6/10/2019   Delaware (2018 LP Tax)                $        507.50   Property Taxes & Other Taxes
Operating       6/11/2019   Big Tex Trailer - California          $      3,203.16   Additional Equipment
Operating       6/14/2019   The Platinum Group                    $     58,541.24   Payroll & Taxes
Operating       6/14/2019   The Platinum Group                    $     22,573.86   Payroll & Taxes
Operating       6/14/2019   The Platinum Group                    $      1,231.65   Payroll & Taxes
Operating       6/14/2019   The Platinum Group                    $        285.00   Payroll & Taxes
Petty Cash      6/15/2019   Sergio Larios Jr.                     $         79.07   Additional Equipment
Petty Cash      6/15/2019   Sergio Larios Jr.                     $        708.37   Additional Equipment
Petty Cash      6/15/2019   Susan Connor                          $         39.98   Other Reimbursable Costs
Petty Cash      6/15/2019   Gustavo Mauri                         $        126.06   Facilities Clean-up: Product, Waste & Other
Operating       6/18/2019   Knowles Security, Inc.                $     21,168.00   Security
Operating       6/18/2019   Broadvoice                            $      1,174.24   Rent & Utilities
Operating       6/18/2019   Ultimate Internet Access              $        899.00   Rent & Utilities
Operating       6/18/2019   Gustavo Mauri                         $        756.10   Facilities Clean-up: Product, Waste & Other
Operating       6/19/2019   East West Bank                        $        380.28   Contingency (Bank Fees)
Operating       6/24/2019   Culligan                              $        243.00   Rent & Utilities
Operating       6/26/2019   Knowles Security, Inc.                $     21,168.00   Security
Operating       6/27/2019   The Platinum Group                    $     58,200.32   Payroll & Taxes
Operating       6/27/2019   The Platinum Group                    $     23,200.65   Payroll & Taxes
Operating       6/27/2019   The Platinum Group                    $      1,228.37   Payroll & Taxes
Operating       6/27/2019   The Platinum Group                    $        285.00   Payroll & Taxes
Operating       6/27/2019   Corner Flag LLC                       $      3,879.17   Interest Payments (Pre-Petition Loans)
Operating       6/27/2019   Corner Flag LLC                       $     12,913.03   Interest Payments (Net DIP Borrowings)
Operating       6/27/2019   JRV Group Holding USA LP              $      3,958.33   Interest Payments (Pre-Petition Loans)
Operating       6/27/2019   JRV Group Holding USA LP              $     11,875.00   Interest Payments (Pre-Petition Loans)
Operating       6/27/2019   JRV Group Holding USA LP              $      3,958.33   Interest Payments (Pre-Petition Loans)
Operating       6/27/2019   JRV Group Holding USA LP              $      3,562.50   Interest Payments (Pre-Petition Loans)

                                                                      $393,931.23

                                                           27 of 29
        Case 19-11095-CSS          Doc 124      Filed 07/23/19   Page 28 of 29



JRV Group USA LP
CONSOLIDATED INCOME STATEMENT
Unaudited
                         EXHIBIT E Page 1 of 1


                                                                    Cumulative
                                                 June 2019       (Petition to Date)

Sales                                                   -                      -

Cost of Goods Sold                                      -                      -

Gross Profit                                            -                      -

Salary and wages                                    173,754               236,832
Employee benefits                                    17,180                17,180
Rent and utilities                                   75,984                75,984
Depreciation and amortization                       105,621               166,690
Ads and promo                                           -                     -
Travel and transport                                    551                   670
Security Service                                     63,504               128,520
Other operating costs                                45,155                47,353
Interest expense                                     45,627                68,704
Operating Expenses                                  527,375               741,931

Income (Loss) from Operations                      (527,375)             (741,931)

Other Income (Charges)                                  -                      -

Income (Loss) Before Income Tax                    (527,375)             (741,931)

Provision for Income Tax-current                        -                      -

Net Income (Loss)                                  (527,375)             (741,931)




                                     28 of 29
     CaseUSA
JRV Group 19-11095-CSS
             LP            Doc 124                   Filed 07/23/19    Page 29 of 29
CONSOLIDATED BALANCE SHEET
Unaudited
                      EXHIBIT F Page 1 of 1
                                                          6/30/2019        5/13/2019
ASSETS
Current Assets
Cash                                                      1,185,457           98,692
Receivables Jeeps                                         2,826,601        2,826,601
Receivables Best Time                                       395,000          395,000
Receivables Related                                          20,074           20,074
Inventory                                                15,903,466       15,903,466
Prepaid Expenses                                            333,940          367,101
Other Current Assets                                         17,127           18,056
Total Current Assets                                     20,681,665       19,628,990

Property, Plant and Equipment
Furniture, Fixtures and Equipment                         3,199,704        3,196,501
Construction in progress                                    277,714          277,714
Accumulated Depreciation                                   (554,112)        (463,361)
Property, Plant and Equipment-Net                         2,923,307        3,010,854
Other Assets
Intercompany Receivables                                  6,744,860        6,744,860
Investment in Best RV                                       600,000          600,000
Other Assets                                              2,164,147        2,240,085
Total Noncurrent Assets                                   9,509,008        9,584,945
TOTAL ASSETS                                             33,113,979       32,224,789
                                                                -                -
LIABILITIES AND PARTNERS' CAPITAL

LIABILITIES NOT SUBJECT TO COMPROMISE (Postpetition)
Short Term Loan- Corner Flag LLC                 1,631,119                       -

LIABILITIES SUBJECT TO COMPROMISE (Pre-Petition)
Current Liabilities
Accounts Payable                                          1,112,937        1,112,937
Accrued Liabilities                                       1,574,668        1,574,666
Loan to EHG Germany                                       9,039,479        9,039,479
Short Term Loan- Corner Flag LLC                            490,000          490,000
Miscellaneous Payable                                     2,965,000        1,500,000
Short Term Loan-JRV Group Holding USA LP                  1,500,000        2,965,000
                                                         16,682,084       16,682,082

Noncurrent Liabilities
Intercompany Payables-Due to EHG NA                      14,687,085       14,687,085
Loan from German bank - LBBW                              23,000,000       23,000,000
                                                         37,687,085       37,687,085

Total Liabilities                                        56,000,288       54,369,167

Partners' Capital (deficit)
Partners Capital, beginning                             (22,144,378)     (11,411,016)
Net income <loss> for the period                           (741,931)     (10,733,361)
Total Partners' Capital (deficit)                       (22,886,309)     (22,144,377)

Total Liabilities and Partner's Capital                  33,113,979       32,224,789

                                          29 of 29
